DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on June 16, 2022 cancelled no claims. Claims 46-47, 49, 52-57, 59, and 62-65 were amended and no new claims were added. Thus, the currently pending claims addressed below are claims 46-65.

Double Patenting
The Terminal Disclaimer filed on June 16, 2022 has overcome the nonstatutory double patenting rejections raised in the Office Action dated March 16, 2022.  Thus, the rejection is hereby withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-65 are directed to a system, method, and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 46-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receive location information associated with a location of one or more devices in a spatial radius over a period of time; 
calculate location invariance measures with respect to the spatial radius over the period of time; 
determine updated location information associated with the one or more devices based on the location invariance measures; and 
generate one or more advertisements for the one or more devices based on the updated location information. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results, and generate tailor content based on the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more computers, one or more storage devices, and one or more global positioning system (GPS) receivers on one or more mobile devices. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more computers, one or more storage devices, and one or more global positioning system (GPS) receivers on one or more mobile devices to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 15 and 74, as well as figure 11 of the applicant’s specification and Eldering et al PGPUB 2002/0111154 paragraphs 7-9 which discloses the GPS systems and receivers on mobile devices were wide spread in at least February 2001 when the application was filed and August 15, 2002 when the application was published); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform functions; and
receive, from one or more global positioning (GPS) receivers, location information associated with a location of one or more mobile devices in a spatial radius over a period of time.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 47-55; 57-62 and 64-65 appear to merely further limit the abstract idea by performing the additional step of obtaining activity information related to the updated location information and associated with the one or more devices, wherein the activity information indicates one or more activities predicted to be conducted by users of the one or more devices which would be considered part of the abstract idea (Claim 47, 57 and 64); further limiting the type of data used to generate the advertisement (Claims 48, 50-51, 58 and 60-61); performing the additional step of determining, based on the updated location information and the activity information, contextual information comprising one or more relationships between the users of the one or more devices which would be considered part of the abstract idea (Claim 49, 59, and 65); performing the additional step of identifying activities anticipated to interest a subset of the users of the one or more devices based on the updated location information and the activity information which would be considered part of the abstract idea (Claim 52 and 62); perform the additional step of determining that a plurality of the one or more devices are acting together or otherwise engaged in a common activity at a point of interest which would be considered part of the abstract idea (Claim 53); further limiting the abstract idea by further limiting the type of data used to generate the advertisement and performing the additional step of determine, based on the updated location information and the activity information, state information regarding movement of at least one device of the one or more devices, wherein the state information indicates a type of transportation method by which the at least one device is moving which would be considered part of the abstract idea (Claim 54); and further limiting the abstract idea by receiving additional data and limiting the type of data used to generate the advertisement, as well as performing the additional step of determining, based on the updated location information and the activity information, type information that indicates a duration, purpose, or activity associated with one of the one or more devices which would be considered part of the abstract idea, and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have not previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 46-65 are not patent eligible.

Claim Rejections - 35 USC § 112
The amendment filed on June 16, 2022 has overcome the 35 USC 112, first paragraph rejection of claim 53.  Thus, the rejection is hereby withdrawn.

Possible Allowable Subject Matter
Claims 46-65 would be allowable over the prior art if the applicant is able to overcome the 35 USC 101 rejection above.
The following is a statement of reasons for the indication of allowable subject matter: The examiner has been able to find prior art (See the prior art of Herz et al.: PGPUB: US 2006/0069749) that discloses a system, a computer implemented method, and a computer program product that comprises one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:
 receive, from one or more location detecting devices, location information associated with a location of one or more devices in a spatial radius over a period of time;
obtain activity information related to the location information and associated with the one or more devices, wherein the activity information indicates one or more activities conducted by the users of the one or more devices;
determine, based on the obtained location information and the obtained activity information, contextual information comprising one or more relationships between users of the one or more devices, wherein the one or more relationships indicate at least one location anticipated to be of interest to the one of more uses of the one or more devices; and
generate at least one advertisement associated with the at least one location anticipated to interest the one or more users of the one or more devices based on the obtained location information, the obtained activity information, and the determined contextual information 
The examiner has also found prior art (see prior art of Gayama: PGPUB 2002/0156830) that discloses:
determining a user’s current location or predicted destination based on the user’s usual location during the time period and providing information relevant to the user’s usual location during the time period.
However, the examiner has been unable to find prior art that discloses:
calculate location invariance measures with respect to the spatial radius over the period of time; and
determine updated location information associated with the one or more devices based on the location invariance measures.
Thus, the claims recite subject matter that would be allowable over the prior art if the applicant is able to overcome the 35 USC 101 rejection above.

Response to Arguments
Applicant's arguments filed on June 16, 2022 have been fully considered but they are not persuasive.
The applicant argues that the claims are not directed to an abstract idea under Step 2A, Prong 1 because they do not fall within any of the enumerated categories.  The examiner disagrees.  As clearly stated in the 35 USC 101 rejection the claims falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results, and generate tailor content based on the results. The mere fact that the applicant has added the limitation regarding one or more global positioning system (GPS) receivers does not change the identified abstract idea.  The claimed global positioning system receivers are considered “additional elements” and thus are not part of the identified abstract idea.  These additional elements are considered under Step 2A, Prong 2 and Step 2B to determine whether the additional elements are enough to transform the abstract idea into a practical application or recite significantly more.  
The applicant argues that the claims recite a practical application under Step 2A, Prong 2.  The examiner disagrees.  As made clear in MPEP 2106.04(d), it is the additional elements that integrate the claim as a whole into a practical application. Additional elements are those elements outside of the identified abstract idea.  In the instant case the additional elements are one or more computers, one or more storage devices, and one or more global positioning system (GPS) receivers on one or more mobile devices.  These additional elements are all part of old and well-known computers as made clear by the evidence provided by the examiner in the rejection above. As such, the claim are clearly merely taking the identified abstract idea and applying them on a general purpose computer that receives data from a general purpose computer which is not sufficient to transform an abstract idea into a practical application.  Even if the examiner had not provided evidence that mobile devices with GPS receivers were old and well-known, such a limitation could not transform the abstract idea into a practical application because the applicant’s invention is receiving data that is transmitted to it from the one or more global positioning system receivers on the one or more mobile devices.  The one or more mobile devices and the one or more global position system are outside the scope of the applicant’s invention which is a system, computer program product, or method implemented on a computing device that receives data from these GPS receivers of these mobile devices. The applicant has not claimed the invention of mobile device with GPS receivers, but instead received data from such devices that the applicant assumes are already in existence. Thus, as amended the only additional elements that are a part of the scope of applicant’s invention are the one or more or more computers, and one or more storage devices, which again is merely claiming applying the identified abstract idea on a general-purpose computer which is not sufficient to transform the abstract idea into a practical application.  The instant claim bears no resemblance to Abstract Idea example 4 of the Subject Matter Eligibility Examples.  Example 4, positively claims both the mobile device and its function and the server and its functions within the scope of the claims and the specific functions that the mobile device performs and the specific functions the server performs in combination result in an improvement to a technology that is sufficient to transform the abstract idea into a practical application.  In contrast, the instant claims merely include the general-purpose computer within the scope of the invention and merely receive data from a device that it outside the scope of the claims and has a GPS receiver.  Thus, as currently claimed the additional elements do not transform the abstract idea into a practical application under Step 2A, Prong 2. Thus, the rejection is maintained.
The applicant argues that the claims recite significantly more than any alleged abstract idea under Step 2B.  The examiner disagrees.  The examiner has clearly provided evidence that the additional elements are old and well-known. The examiner has specifically stated that the step of “receive, from one or more global positioning system (GPS) receivers, location information associated with a location of one or more mobile devices in a special radius over a period of time” is “insignificant extra solution activity. As such, with respect to Step 2B, the additional elements taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Thus, the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kostov et al. (Analysis of appropriate timing for information notification based on indoor user's location transitions", January 2006, Fourth Annual IEEE International Conference on Pervasive Computing and Communications, pgs 472-475) which discloses an analysis of advertisement effectiveness based on a user location and subsequent changes in location using temporal data regarding the time at the user location and the time since leaving the user location.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621